Stolz, Judge.
Pursuant to the provisions of Code Ann. § 6-1001a (a) (Ga. L. 1973, pp. 297, 298), the state appeals from the order granting the motion to quash Count 1 of the indictment, which alleged that the accused, on April 29, 1974, "did possess and have under his control, Phencyclidine, in violation of the Georgia Drug Abuse Control Act, contrary to the laws of [this] state.”
The present appeal is controlled adversely to the appellee by the recent case of State v. Pettus, 133 Ga. App. 622.

Judgment reversed.


Been, P. J., and Evans, J., concur.